DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the outer peripheral surface tapering an entire length of at least one of the shank and the working end…" in line 5, rendering the claim indefinite. It is unclear how the outer surface (defined by the shank) tapers an entire length of the working end. The shank is described, e.g., paragraph [0004] of PG Pub to interconnect the drive portion and the working end. The tapering outer peripheral surface of the shank cannot taper an entire length of at least one of the shank and the working end, since working end is not part of the shank. The language as written is indefinite. 
Claim 13 recites the limitation "wherein the shank does not increase in diameter along an entire length of the shank in a direction from the curvature toward the working 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 12 are finally rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Liu (2005/0076649).

    PNG
    media_image1.png
    185
    237
    media_image1.png
    Greyscale
Liu discloses all of the limitations of claim 1, as best understood, i.e., a tool bit comprising a hexagonal drive portion 20; a working end @21; and a shank neck between 20 and 21 interconnecting the drive portion and the working end, the shank including an outer peripheral surface, the outer peripheral surface tapering an entire length of at least one of the shank and the working end in a direction away from the drive portion taping in to a midpoint and tapering out to the working end.
Regarding claim 12, Liu meets the limitations, i.e., tapering an entire length of the shank in a direction away from the drive portion.

Claims 1, 12 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by DE20303790 (DE`790).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
DE`790 discloses all of the limitations of claims 1 and 13, as best understood, i.e., a tool bit comprising a hexagonal drive portion 4; a working end 3; and a shank 5 interconnecting the drive portion and the working end, the shank including an outer peripheral surface, the outer peripheral surface tapering an entire length of at least one of the shank and the working end in a direction away from the drive portion Figs. 1, 2 and 4 (claim 1); the shank having an outer peripheral surface having a curvature in a plane including a central axis of the tool bit Figs. 1-2, and wherein the shank does not increase in diameter along the entire length of the shank as best understood, Fig. 4 (claim 13).
Regarding claim 12, DE`790 meets the limitations, i.e., tapering an entire length of the shank in a direction away from the drive portion Fig. 4.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 10-12, 14 and 20 are finally rejected under pre-AIA  35 U.S.C. 103(a) as obvious over DE20303790 (DE`790).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
DE` 790 meets all of the limitations of claim 2, as described above, and appears to disclose wherein a ratio of the length of the outer peripheral surface having the curvature to the length of the tool bit is between about 0.15:1 and about 0.35:1, i.e., Fig. 1 about 0.3:1, except for explicitly disclosing the ratio of the enter length of the shank to a length of the tool bit to between about 0.15:1 to 0.35:1.  It is noted that the recited ratios, even though DE`790 appears to disclose the limitation, and the optimal ratio depends on the size and intended use. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify the invention with regards to dimension or desired size, e.g., setting the ratio of curved length to the overall length to about 0.3:1 in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim and 10, PA meets the claim, except for disclosing a square working end. Examiner takes Official Notice that square working ends, or Robertson bits notoriously old and well known in the art. Consequently, it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to form a square working end in adapting for a square recess in a workpiece, since it has been  In re Stevens, 101 US PQ 284(CCPA1954).
Regarding claims 10 and 20, PA meets the claim, except for disclosing a square working end. Examiner takes Official Notice that square working ends, or Robertson bits notoriously old and well known in the art. Consequently, it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to form a square working end in adapting for a square recess in a workpiece, since it has been held that changing shape, dependent on work-piece parameters, involves only routine skill in the art. In re Stevens, 101 US PQ 284(CCPA1954). 
Regarding claim 11, PA to meets the claim, e.g., a ratio of the length of the shank to be about 0.25 of the entire length, however as noted above, setting a ratio of about 0.3:1 in adapting the tool for a particular application (needing the structural strength and/or a particular reach and accessibility) would have been obvious to one having ordinary skill in the art, requiring routine experimentations and predictable results. 
Regarding claim 12, PA to meets the limitations, e.g., tapering the entire length of the shank Fig. 4; concave curvature at a first end of the shank, wherein the shank does not have a concave curvature at an opposite second end Fig. 4.
Regarding claim 14, PA to meets the limitations, e.g., ratio of the length of the shank to the tool being at 0.3:1 as indicted above.

Claim 19 is finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE`790 (alone or as modified for a particular size) as applied to claims 1 and 13 above, and further in view of Faust et al. (5,868,047 “Faust”).


    PNG
    media_image3.png
    135
    273
    media_image3.png
    Greyscale
 Faust teaches driving bits electro-polished defining a corrosion-resistant coating with a hardness between 52 and 56 HRC. 
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the modified invention of PA with corrosion-resistant coating by elector-polishing the bit providing a hardness, e.g., of about 55 as taught by Faust to provide for improved function and increase fatigue life and torque capability of the bit.

Allowable Subject Matter
Claims 3-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: while modifying a size of an element is considered well within routine experimentations with predictable results, examiner sees no reasons for modifying both the ratio of the length of the outer periphery to the length of the tool bit and the ratio of minimum and maximum diameters of the shank (claim 3) or the radius of the curvature of the outer periphery to the length of the shank (claim 15) with regards to a desired dimension or a range of dimensions lacking hints or suggestions in prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed October 14, 2020 have been fully considered but they are not persuasive.
With regards to indefiniteness rejections of claim 1, applicant argues that the scope of claim 1 is commensurate to at least Figs. 24, 32, 36, 44 and 48 and further the subject matter of claim 1 is commensurate in scope to at least paragraph 00106 and 00109, which fails to remedy the indefinite language. Claim 1, recites for a tool bit comprising a hexagonal drive portion, a working end and a shank interconnecting the drive portion and the working end. Claim further recites for the shank to include an outer peripheral surface that tapers an entire length of at least one of the shank and the working end. The working end is not part of the shank and cannot define an outer peripheral surface for the shank, as recited.


    PNG
    media_image4.png
    224
    299
    media_image4.png
    Greyscale
[AltContent: textbox (neck)]With regards to the anticipation rejection of claims over Liu, Applicant argues that the curved intermediate portion of Liu, does not include an outer peripheral surface tapering an entire length of at least one of the intermediate portion and the blade 21 in a direction away from the driving shank 20. This is not found persuasive, since the shank 20 of Liu is the same as the hexagonal drive portion of the instant application and the blade and engaging surfaces 20 and 21 of Liu is the same as the working end of the instant application. The shank as recited in the claim, is defined by the neck (not numbered) that interconnects the driving portion and the working end. Accordingly the shank of Liu defines an outer peripheral 
Similarly the argument regarding claim 12 is not persuasive, since the neck of the shank defined prior to diverging to the blade meets the claim. Note that there is no limitations recited in the claim to exclude the neck of Liu in reading over the shank as recited.
With regards to the anticipation rejection of claims over DE`790, applicant argues that DE`790 discloses a hyperbola and thus does not taper away from the drive portion. This is not found persuasive, because DE`790 meets the claim as recited, i.e., a 
The same argument regarding claim 12 is not persuasive for the same reasons noted above. 

    PNG
    media_image6.png
    561
    410
    media_image6.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image8.png
    546
    447
    media_image8.png
    Greyscale
Applicant argues that DE`790 fails to meet claim 13, since it does not disclose for the shank not to increase in diameter along an entire length of the tool bit, which is not found persuasive. Fig. 3 of DE`790 discloses a transition area 5 from the hexagonal portion 4 to the constant diameter of the flat blade portion, however the shank of the tool bit may be considered to initiate from the end of the hexagonal region 4 to the working end defined by the thin flat section of the blade as shown here (similar to end portion 34 of the instant application, Fig. 1), meeting the claim, lacking any recitation to exclude such reading. Further Fig. 4 clearly discloses a shank area (e.g., transition area 5), starting from the hex drive portion 4 to blade/working end. Either embodiments read over claim 13 as recited.
what defines the distal end of the shank) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

    PNG
    media_image9.png
    98
    428
    media_image9.png
    Greyscale

DeBaker is cited to show a related invention, i.e., shank of a tool bit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
			

								/Hadi Shakeri/
January 29, 2021						Primary Examiner, Art Unit 3723